Exhibit 10.3

FIRST AMENDMENT TO UNCONDITIONAL GUARANTY OF PAYMENT AND

PERFORMANCE

THIS FIRST AMENDMENT TO UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE (this
“Amendment”) dated as of June 30, 2014, by and between QTS REALTY TRUST, INC., a
Maryland corporation (“REIT”) and REGIONS BANK , as Administrative Agent for the
Lenders (the “Agent”).

WHEREAS, Quality Investment Properties Richmond, LLC, a Delaware limited
liability company (“QIPR”), QUALITYTECH, LP, a Delaware limited partnership
(“QTLP”), QUALITY TECHNOLOGY SERVICES RICHMOND II, LLC, a Delaware limited
liability company (“QTS Richmond TRS”), REIT, and any Additional Subsidiary
Borrowers from time to time a party thereto as “Borrowers” pursuant to §5.5, the
Lenders, the Agent and certain other parties have entered into that certain
Credit Agreement dated as of December 21, 2012 (as amended, supplemented,
restated or otherwise modified, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement REIT executed and delivered
that certain Unconditional Guaranty of Payment and Performance on October 15,
2013 (the “Springing Guaranty”); and

WHEREAS, on the date hereof, QIPR, QTS Richmond TRS, QTLP, REIT, the Lenders and
the Agent are entering into that certain Third Amendment to Credit Agreement
(the “Third Amendment”) to amend certain terms of the Credit Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree to amend the Guaranty as follows:

Section 1. Specific Amendments to Springing Guaranty.

(a) The Springing Guaranty is amended by restating clause (a) of the first
paragraph of the Springing Guaranty in its entirety as follows:

the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of the Revolving Credit Notes in the
aggregate principal face amount of Eighty Million and No/100 Dollars
($80,000,000.00) made by the Borrowers to the order of the Lenders, which
Revolving Credit Notes are increasable to $200,000,000.00 as provided in the
Credit Agreement, together with interest as provided in the Revolving Credit
Notes, and together with any replacements, supplements, renewals, modifications,
consolidations, restatements, increases and extensions thereof; and

(b) The Springing Guaranty is amended by replacing the reference to
$125,000,000.00 in clause (f) of the first paragraph of the Springing Guaranty
with a reference to $200,000,000.00.

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Agent of a counterpart of this Amendment duly executed by
REIT.

Section 3. Representations. REIT represents and warrants to the Agent and each
Lender as follows:

 



--------------------------------------------------------------------------------

(a) Authorization. REIT has the right and power, and has taken all necessary
action to authorize the execution and delivery of this Amendment and to perform
its obligations hereunder and under the Springing Guaranty, as amended by this
Amendment, in accordance with their respective terms. This Amendment has been
duly executed and delivered by the duly authorized officers of REIT, and each of
this Amendment and the Springing Guaranty, as amended by this Amendment, is a
legal, valid and binding obligation of REIT enforceable against REIT in
accordance with its respective terms except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.

(b) Compliance with Laws, etc. The execution and delivery by REIT of this
Amendment and the performance by REIT of this Amendment and the Springing
Guaranty, as amended by this Amendment, in accordance with their respective
terms, do not and will not, by the passage of time, the giving of notice or
otherwise: (i) require the approval or consent of, or filing or registration
with, or the giving of any notice to, any court, department, board, governmental
agency or authority; (ii) conflict with or result in any breach or contravention
of any provision of law, statute, rule or regulation to which REIT is subject or
any judgment, order, writ, injunction, license or permit applicable to REIT,
(iv) conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the articles of
incorporation or other charter documents or bylaws of, or any material agreement
or other instrument binding upon, REIT or any of its properties, (v) result in
or require the imposition of any lien or other encumbrance on any of the
properties, assets or rights of REIT other than the liens and encumbrances in
favor of Agent contemplated by the Credit Agreement and the other Loan
Documents.

Section 4. Reaffirmation of Representations by REIT. REIT hereby repeats and
reaffirms all representations and warranties made by REIT to the Agent and the
Lenders in the Credit Agreement, the Springing Guaranty and the other Loan
Documents to which it is a party on and as of the date hereof with the same
force and effect as if such representations and warranties were set forth in
this Amendment in full.

Section 5. Certain References. Each reference to the Springing Guaranty in the
Credit Agreement or any of the other Loan Documents shall be deemed to be a
reference to the Springing Guaranty as amended by this Amendment. This Amendment
shall constitute a Loan Document.

Section 6. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 8. Effect. Except as expressly herein amended, the terms and conditions
of the Springing Guaranty shall remain in full force and effect, and this
Amendment shall not limit, impair or constitute a waiver of the rights, powers
or remedies available to the Lenders under the Credit Agreement, the Springing
Guaranty or any other Loan Document. Unless otherwise stated within any
amendment contained herein, the amendments contained herein shall be deemed to
have prospective application only.

Section 9. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

2



--------------------------------------------------------------------------------

Section 10. Reaffirmation of Springing Guaranty. REIT hereby reaffirms its
continuing obligations to the Agent and the Lenders under the Springing Guaranty
and agrees that the transactions contemplated by the Third Amendment shall not
in any way affect the validity and enforceability of the Springing Guaranty, as
amended by this Amendment, or reduce, impair or discharge the obligations of
such Person, in its capacity as a Guarantor, thereunder.

Section 11. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement
or the Springing Guaranty, as the case may be.

[Signatures on Next Page]

 

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Unconditional Guaranty of Payment and Performance to be executed as of the date
first above written.

 

REIT: QTS REALTY TRUST, INC., a Maryland corporation By:  /s/ Shirley E.
Goza                                       Name:   Shirley E.
Goza                                       Title:   General Counsel and
Secretary              (SEAL)

 

 



--------------------------------------------------------------------------------

Accepted and agreed this June 30, 2014:

 

REGIONS BANK, as Agent By:   /s/ Cathy Casey Baillis                        
  Name:     Cathy Casey Baillis                         Title:   Managing
Director                        